People v Grant (2016 NY Slip Op 01696)





People v Grant


2016 NY Slip Op 01696


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-05923
 (Ind. No. 13-00174)

[*1]The People of the State of New York, respondent, 
vWilbur M. Grant, appellant.


Ostrer & Associates, P.C., Chester, NY (Benjamin Ostrer and Marissa Tuohy of counsel), for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Elizabeth L. Schulz and Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered June 13, 2014, convicting him of criminal possession of marijuana in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50(5).
We reject the defendant's contention that the prosecutor violated the trial court's ruling, in effect, pursuant to CPL 710.30, precluding the defendant's statement to a narcotics investigator regarding the combination to a safe in the defendant's barn, by introducing evidence of the defendant's statement during the trial. The prosecutor did not violate the court's ruling. The defendant's related challenge to the prosecutor's summation is unpreserved for appellate review (see CPL 470.05[2]), because defense counsel's objection was general in nature and his motion for a mistrial, made after the completion of summations, was untimely (see People v Malave, 7 AD3d 542, 542). In any event, the challenged remark was fair comment on the evidence (see People v Ashwal, 39 NY2d 105, 109-111; People v Weathers, 124 AD3d 702, 703).
The trial court did not improvidently exercise its discretion in determining that the jury should be required to continue deliberations following jury notes expressing an inability to reach a verdict (see People v Dacus, 215 AD2d 578, 579; People v Bastien, 180 AD2d 691, 692). To the extent the defendant contends that the court erred in accepting a partial verdict, this contention is unpreserved for appellate review (see People v Urbaniak, 70 AD3d 1056, 1057), and, in any event, without merit (see CPL 310.70[1][a]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are without merit.
RIVERA, J.P., BALKIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court